No, 13062

          I N T E SUPREME C U T O THE STATE O M N A A
               H           OR    F           F OTN

                                     1975



I N T E MATTER O THE ESTATE O GOLDIE
     H          F
MAHR KUJATH , Deceased      .F




Appeal from:     D i s t r i c t Court of t h e F i r s t J u d i c i a l D i s t r i c t ,
                 Honorable P e t e r G. Meloy, Judge p r e s i d i n g .

Counsel of Record:

     For Appellant :

            Longan and Holmstrom and Vicki W. Dunaway, B i l l i n g s ,
             Montana
            James C, Capser argued, B i l l i n g s , Montana

     For Respondent :

            Small, Cummins and Hatch, Helena, Montana
            Gregory A. Jackson argued, Helena, Montana



                                             Submitted:         December 11, 1975

                                                  Decided : JAN 1 3        1976
Filed :   JFF 13 If?76
M r . J u s t i c e John Conway Harrison d e l i v e r e d t h e Opinion of t h e
Court.

               T h i s i s an a p p e a l from a judgment o f t h e d i s t r i c t c o u r t ,
Lewis and Clark County, d e c l a r i n g s e c t i o n 91-102, R.C.M.                       1947,

i n v a l i d a s being i n c o n t r a v e n t i o n of A r t i c l e 11, S e c t i o n 4 , 1972
Montana C o n s t i t u t i o n .
               Goldie Mahr Kujath died on August 8 , 1973, two days a f t e r
e x e c u t i n g a w i l l i n which she l e f t n o t h i n g t o h e r s u r v i v i n g
husband, John H. Kujath.                   The Kujaths, who had been childhood
sweetheaas, were married on A p r i l 5 , 1973.                         Both had been married
p r e v i o u s l y , had f a m i l i e s and each had l o s t t h e f i r s t spouse by
death.       Goldie was a long time r e s i d e n t of Lewis and Clark County
and John a long time r e s i d e n t of Carbon County.                          Following t h e i r
marriage t h e y r e s i d e d i n t h e honeof John on a small farm n e a r
Fromberg, Montana.               L a t e i n J u l y 1973, t h e couple came t o Helena
t o a t t e n d t o some of         oldie's b u s i n e s s a f f a i r s and she d i e d on
August 8 i n Helena.
              The F i r s t National Bank and T r u s t Company of Helena
was d e s i g n a t e d    t o a c t a s executor of t h e L a s t W i l l and Testament
of Goldie and i t p e t i t i o n e d t h e c o u r t f o r admission of t h e W i l l t o
p r o b a t e and f o r appointment a s executor.                    Following appointment
of t h e i n s t i t u t i o n a s e x e c u t o r , a p e t i t i o n was r e c e i v e d on b e h a l f
of John H. Kujath, i n accordance w i t h s e c t i o n 91-3801, R.C.M.
1947, a s k i n g t h a t t h e c o u r t d e c l a r e he was, pursuant t o s e c t i o n
91-102, R.C.M.            1947, e n t i t l e d t o o n e - t h i r d of h i s w i f e ' s e s t a t e .
The e x e c u t o r opposed t h e p e t i t i o n and t h e r e a f t e r agreed t o submit
t h e m a t t e r t o t h e d i s t r i c t c o u r t f o r i t s determination.             The d i s t r i c t
c o u r t h e l d t h a t s e c t i o n 91-102, R.C.M.          1947, v i o l a t e d A r t i c l e 11,
Section 4 , 1972 Montana C o n s t i t u t i o n and denied t h e p e t i t i o n of
John H. Kujath t o have s e t over t o him o n e - t h i r d of h i s w i f e ' s
estate.
               The s o l e i s s u e b e f o r e t h i s Court i s whether s e c t i o n
91-102 imposes a d i s c r i m i n a t o r y r e s t r i c t i o n on a w i f e s o l e l y
because of h e r sex and t h e r e f o r e i s i n v i o l a t i o n of t h e United
S t a t e s and Montana C o n s t i t u t i o n s .
               Section 91-102, provides:
               1I
                 Married Women, W i l l s by. k married woman may
               made a w i l l i n t h e same manner and w i t h t h e same
               e f f e c t a s i f she were s o l e , except t h a t such w i l l
               s h a l l n o t , w i t h o u t t h e w r i t t e n consent of h e r
               husband, o p e r a t e t o d e p r i v e him of more than two-
               t h i r d s of h e r r e a l e s t a t e o r of more than two-
               t h i r d s of h e r p e r s o n a l e s t a t e . I 1
               This Court i n a s e r i e s of c a s e s has h e l d t h a t when
c o n s i d e r i n g t h e c o n s t i t u t i o n a l i t y of a s t a t u t e , t h e c o n s t i t u -
t i o n a l i t y i s presumed and anyone a t t a c k i n g t h e v a l i d i t y of a s t a t u t e
has a heavy burden of proving t h e i n v a l i d i t y .                         C i t y of B i l l i n g s v.
Smith, 158 Mont. 197, 490 P.2d 221; S t a t e v. Safeway S t o r e s , I n c . ,
106 Mont. 182, 76 P.2d 81.                       I n e s t a b l i s h i n g t h i s t e s t , Montana
i s i n accord w i t h every j u r i s d i c t i o n i n t h e United S t a t e s . 16 Am.
Jur.Zd, C o n s t i t u t i o n a l Law, $137; 16 C.J.S.                    C o n s t i t u t i o n a l Law,


               I n t h e i n s t a n t c a s e , t h e q u e s t i o n of t h e c o n s t i t u t i o n a l i t y
of s e c t i o n 91-102 i s more e x a c t , f o r t h i s Court p r e v i o u s l y con-
s i d e r e d t h e c o n s t i t u t i o n a l i t y of t h e s t a t u t e i n an i d e n t i c a l
f a c t u a l s i t u a t i o n . I n r e ~ a h a f f a y ' sE s t a t e , 79 Mont. 10, 24, 254
P. 875 (1927).             There t h e same s t a t u t e was a t t a c k e d a s b e i n g
i n v i o l a t i o n of t h e Fourteenth Amendment t o t h e United S t a t e s
C o n s t i t u t i o n i n t h a t i t denied c e r t a i n persons t h e e q u a l p r o t e c -
t i o n of t h e law.          I n upholding t h e c o n s t i t u t i o n a l i t y of t h e
s t a t u t e , t h i s Court noted:
                h he r u l e h a s been many times d e c l a r e d by t h i s c o u r t
               t h a t when a s t a t u t e i s a s s a i l e d a s u n c o n s t i t u t i o n a l ,
               t h e q u e s t i o n i s n o t whether i t i s p o s s i b l e t o condemn,
               b u t whether i t i s p o s s i b l e t o uphold, and t h a t i t w i l l
               n o t be d e c l a r e d i n v a l i d u n l e s s i t s c o n f l i c t w i t h t h e
               C o n s t i t u t i o n , i n t h e judgment of t h e c o u r t , i s placed
               beyond a r e a s o n a b l e doubt.            **      Testing the s t a t u t e
               under c o n s i d e r a t i o n by t h i s r u l e and i n t h e l i g h t of
               j u d i c i a l h i s t o r y , we t h i n k i t s v a l i d i t y should be up-
               held. "
               Respondent-executor argues t h a t Mahaffay                            should n o t

be c o n t r o l l i n g because t h e laws and t h e p o l i c y of t h e s t a t e , under
~ o n t a n a ' s1972 C o n s t i t u t i o n , have changed.             I n support i t c i t e s
A r t i c l e 11, S e c t i o n s 4 , 1972 Montana C o n s t i t u t i o n , which r e a d s :
               "The d i g n i t y of t h e human b e i n g i s i n v i o l a b l e .
               N person s h a l l b e denied t h e e q u a l p r o t e c t i o n
                o
               of t h e laws. N e i t h e r t h e s t a t e n o r any person,
               firm, corporation, or i n s t i t u t i o n s h a l l dis-
               c r i m i n a t e a g a i n s t any person i n t h e e x e r c i s e of
               h i s c i v i l o r p o l i t i c a l r i g h t s on a c c o u n t . o f r a c e ,
               color, sex, c u l t u r e , s o c i a l origin o r condition,
               or p o l i t i c a l or religious ideas. It
F u r t h e r , t h a t Montana r a t i f i e d . . t h e Equal Rights Amendment which
provides :
               " A r t i cl e     S e c t i o n 1. E q u a l i t y of r i g h t s
               under t h e law s h a l l n o t be denied o r abridged .
               by t h e United S t a t e s o r by any S t a t e on account
               of sex.       **'IA
                                 LL



Relying on t h e changes noted h e r e t o f o r e , respondent a r g u e s t h e
law and t h e p o l i c y of t h e s t a t e of Montana have changed s i n c e
Mahaffay, f a v o r i n g a g r e a t e r e q u a l i t y between sexes.
               W could a g r e e w i t h t h i s argument i f s e c t i o n 91-102,
                e
R.C.M.      1947, stood a l o n e i n ~ o n t a n a ' s s t a t u t e s .         However, i t does
n o t s t a n d a l o n e b u t r a t h e r imposes upon married women a r e s t r i c -
t i o n r e c i p r o c a l t o t h a t placed on men i n o t h e r s e c t i o n s of t h e
code.       S e c t i o n 91-102 must b e r e a d i n c o n j u n c t i o n w i t h t h e dower
and e l e c t i v e s h a r e s t a t u t e s .
               The dower r i g h t of a widow ( T i t l e 22, Chapter 1, s e c t i o n s
22-101 through 22-117), has been recognized i n Montana s i n c e
statehood.          S e c t i o n 22-107, R.C.M.          1947, p r o v i d e s :
               "Widow may elect---Every d e v i s e o r bequest t o h e r
              by h e r husband's w i l l s h a l l b a r a widow's dower i n
              h i s lands and h e r s h a r e i n h i s p e r s o n a l e s t a t e
             u n l e s s otherwise expressed i n t h e w i l l ; b u t she may
              e l e c t whether she w i l l t a k e under t h e p r o v i s i o n s
               f o r her i n t h e w i l l of h e r deceased husband o r w i l l
              renounce t h e b e n e f i t of such p r o v i s i o n s f o r h e r ,
              and t a k e h e r dower i n t h e l a n d s and h e r s h a r e i n t h e
              p e r s o n a l e s t a t e under t h e succession s t a t u t e s , a s
               i f t h e r e had been no w i l l , b u t n o t i n excess of two-
               t h i r d s ( 2 1 3 ) of t h e husband's n e t e s t a t e r e a l and
               p e r s o n a l , a f t e r t h e payment of c r e d i t o r s c l a i m s ,
                 2Xpt2LISt?b     of adnilnisiratko11 a11d any and all
                 t a x e s , i n c l u d i n g s t a t e and f e d e r a l i n h e r i t a r t c e
                 and e s t a t e t a x e s . " (Emphasis added)
                 Under Montana's s t a t u t e s a widow h a s a dower r i g h t t o
u n e - - ~ h i r d f a l l l a n d s which h e r husband was s e i z e d o f d u r i n g
                  o

!:he m a r r i a g e and u n d e r t h e s u c c e s s i o n s t a t u t e , s e c t i o n 91-403,

K.Z.M.        1947, a widow i s e n t i t l e d t o a minimum of o n e - t h i r d o f h e r
husband's e s t a t e .           Thus, t h e s t a t u t e s p r o t e c t t h e widow by r e -
s t ~ i c t i n g h e husband on t h e d i s p o s i t i o n o f h i s e s t a t e i n a
                 t
s i m i l a r i f n o t i d e n t i c a l manner t o t h e r e s t r i c t i o n imposed on t h e
w i f e by s e c t i o n 91-102.            I n a c t u a l i t y , ~ o n t a n a ' ss t a t u t e s p r o v i d e
::he w i f e w i t h a g r e a t e r p o t e n t i a l i f s h e c h o s e s t o e l e c t t o t a k e

a g a i n s t t h e w i l l a s p r o v i d e d i n s e c t i o n 22-107, t h a n t h e s h a r e
ehe husband might r e c e i v e under s e c t i o n 91-102.
                 Since statehood t h e l e g i s l a t u r e has prescribed t h e policy
:hat     aLL c~fMontana's s t a t u t e s s h o u l d b e r e a d t o g e t h e r t o f u l l y
u n d e r s t a n d t h e meaning of any i n d i v i d u a l s t a t u t e .             S e c t i o n 12-
2 i l , R.C.M.        1947, p r o v i d e s :
                 " C o n s t r u c t i o n of t h e codes w i t h r e l a t i o n t o each
                 o t h e r . With r e l a t i o n t o e a c h o t h e r , t h e p r o v i s i o n s
                 o f t h e f o u r c o d e s must b e c o n s t r u e d a s though a l l
                 such codes have been p a s s e d a t t h e same moment o f
                 t i m e , and were p a r t s of t h e same s t a t u t e . I I
qee:
.a       ? t e e k - v . G i l p a t r i c k , 18 Mont. 453, 454, 45 P. 1089 (1896);
S t a t e ex r e l . N i s s l e r v . Donlan, 32 Mont. 256, 264, 80 P. 244
(1905) ; Brown v . F o s t e r , 48 IJZont. 114, 1 1 9 , 135 P. 993 (1913) ;
S t a c e e x r e l . School D i s t r i c t No. 4 v. McGraw, 74 Mont. 152, 158,
!YO     P. 812 (1925); S t a t e v . Kearns, 79 Mont. 299, 257 P. 1002

(1327); B a r t h v. E l y , 85 Mont. 310, 322, 278 P. 1002 ( 1 9 2 9 ) ;
State        v. Zorn, 99 Mont. 6 3 , 68, 4 1 P . 2 d 513 ( 1 9 3 5 ) ; S t a t e ex
r e l . Walker v . Board o f Commissioners, 120 Mont. 413, 187 P.2d

Lu13 (1947).
                W e f i n d no p o l i c y change i n Montana s i n c e t h e a d o p t i o n

3i     :ne    L972 C o n s t i t u t i o n t h a t would j u s t i f y o v e r r u l i n g t h e tfahaffay
J ~ L ~ ~ L O I I .o t e ? e r e
            ive n                       I S L I ~ ; ~ .'iorita~ld   s l l d w I J r o b d t e Code, a d o p ~ e c l
l i t e r t h e 1 9 7 2 Montana C o n s t i t u t i o n , p l a c e s t h e i d e n t i c a l r e s t r i c -

t i o n on b o t h m a r r i e d men and women a s t h a t imposed by s e c t i o n

41-102,      R.C.M.     1947.
              The d e c i s i o n o f t h e d i s t r i c t c o u r t i s r e v e r s e d .            The

L a u s e i s remanded w i t h d i r e c t i o n t o g r a n t t h e p e t i t i o n .




    Justices